This appeal is by plaintiffs from an order vacating a judgment and setting aside a default theretofore made and entered against defendants.
An action, the character of which, or the sufficiency of the complaint to state a cause of action, is not disclosed, was commenced on December 13, 1911, by plaintiffs against defendants, and on December 21st defendants entered their appearance, one of the defendants filing a general demurrer to the complaint, and the other defendants filing a notice of *Page 670 
motion to require plaintiffs to state more specifically certain matters generally alleged. The demurrer was on January 8, 1912, overruled, and on the same day the motion of the other defendants was denied. On January 10, 1912, the default of the defendants, other than the demurring defendant, was entered, and on January 22d the court ordered a judgment to be entered against all of the defendants, except the demurrant. On January 19th the defendants, other than the demurrant, served notice of a motion to vacate the judgment and default, the same to be heard January 29th, which notice of motion stated that the same would be based upon the following grounds, to wit: 1. On the affidavit of C. W. Stahl, a copy of which was attached to and made a part of the motion; 2. On the verified answer duly served on plaintiff's attorneys January 17th, and then in the possession of the clerk of the superior court of Los Angeles County; and 3. Based upon the pleadings, files, and record of the cause. The affidavit of Stahl alleged that at the hearing of the demurrer and motion on January 8th, the court, when it overruled the demurrer and denied the motion, made and announced from the bench and entered upon the court calendar an order giving the defendants ten days in which to prepare and file their answer, which answer was prepared and offered for filing within the time specified, and the same was delivered to the clerk, who refused to mark the same as filed because of the entry of a previous default. Service of the answer of the demurring defendant was admitted. The record shows that the hearing of the motion to vacate was, by stipulation, continued to February 19, 1912, upon which date the same came on for hearing, and upon which hearing only the affidavit of Stahl was received and presented to the court and the court vacated the judgment and set aside the default of defendants. From this order plaintiffs appeal upon a bill of exceptions which discloses the matters hereinbefore stated.
Appellant's first contention is that the notice of motion stated no grounds upon which the same would be based, as required by section 1010 of the Code of Civil Procedure. This section requires that the notice shall state when the motion will be made, the grounds upon which it will be made and the papers, if any, upon which it will be based. We think a fair construction of the notice of motion may be said to *Page 671 
state the grounds of the motion. It stated that the grounds were based upon the affidavit attached to and forming a part of the motion. This affidavit disclosed that the court had announced from the bench and entered upon the court calendar an order giving defendants until January 19th in which to answer. We think that reading this motion and affidavit together they state in a manner plainly to be understood that the motion would be based upon the grounds that the entry of default was made prematurely and within the time allowed by the court for answering.
It is next contended that the affidavit of merits was insufficient. This we think apparent. Such affidavit only stated "that affiant was fully advised of the facts and circumstances involved in the defense." This could not be considered an affidavit of merits. (Cooper-Power v. Hanlon,7 Cal.App. 724, [95 P. 679], and cases cited.) We are then confronted with a question as to the necessity of an affidavit of merits where the motion is based upon facts showing a premature entry of default and judgment. We may assume that when a motion is for relief under section 473 of the Code of Civil Procedure, that an affidavit of merits is necessary. Under that section the parties are seeking relief on account of mistake, surprise, or excusable neglect. That section confers power upon the court to enlarge the time for answer. When such power has been exercised and an order made from the bench enlarging such time, it was the ministerial duty of the clerk to have entered such order in the minutes, and a party defendant who answers and tenders for filing the answer within such enlarged time is not guilty of any mistake or neglect, excusable or otherwise; and when the attention of the court is called to the failure of the clerk to enter the proper minute order and the entry of default on account thereof and the rendition of judgment based upon such unauthorized default, it possesses the power and it is the duty of the court to vacate such unwarranted proceeding and restore the record to the condition in which it would have been had the proper order of the court been recognized and obeyed. In the case at bar the court had before it the grounds of motion stated in the affidavit. It could, and it will be presumed that it did, verify the same from its calendar, and finding the fact to be that the default and subsequent proceedings were *Page 672 
in disobedience of the original order, properly vacated such default and judgment. The enlarged time given defendant by a court to answer is as complete a protection from default as is the original time given to answer, as specified in the summons, in which latter case no affidavit of merits is requisite. (Foster v. Vehmeyer, 133 Cal. 459, [65 P. 974]; Norton v.Atchison etc. R. R. Co., 97 Cal. 390, [33 Am. St. Rep. 198, 30 P. 585, 32 P. 452]; Waller v. Weston, 125 Cal. 203, [57 P. 892].)
It is further insisted by appellants that the record does not disclose that any motion was actually made to vacate the default and judgment. A motion being an application viva voce
to grant an order, it appears from the order of court that such motion was made. The order reads: "It is ordered that defendants' motion to set aside," etc., "be and the same is hereby granted." Here is a declaration by the court that a motion was made and granted. We see no merit in the contention that the motion was not actually made.
We perceive no error in the action of the court in vacating the judgment and default, which was in line with what we conceive to have been its plain duty under the circumstances of the case.
The order is affirmed.
James, J., and Shaw, J., concurred.